DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an spray arm" in line 5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether “an spray arm” refers to the spray arms that are disposed in an upward-downward direction or a different spray arm.  Appropriate correction is required.
Claim 12 recites the limitation "an spray arm" in line 5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether “an spray arm” refers to the spray arms that are disposed in an upward-downward direction or a different spray arm.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2012/0055511 to Kim et al.
As to claim 1, Kim discloses a method of controlling a dishwasher comprising a plurality of spray arms configured to spray wash water (see Kim Fig. 1, ref.#16 and 17); a sump configured to store wash water (see Kim Fig. 1, ref.#20); a filter provided at the sump so as to filter wash water (see Kim paragraph [0032]); and a washing pump configured to pump the wash water stored in the sump to the spray arms (see Kim paragraphs [0036]-[0045]), the method comprising: supplying wash water from an external water source to the sump (a water supply step) (see Kim paragraphs [0051] and [0075]); and intermittently driving the washing pump to change a level of water around the filter (an intermittent driving step) (see Kim paragraphs [0053], [0063]-[0069] and [0093]-[0100]).
As to claim 2, Kim discloses that the intermittent driving step can comprise: driving the washing pump to pump the wash water stored in the sump to at least one of the spray arms (a driving step); and stopping the washing pump to collect the wash water pump to the at least one of the spray arms to the sump (a stopping step) and at the stopping step, the level of the wash water collected to the sump is lower than a bottom of a tub (see Kim paragraphs [0064]-[0065]).
As to claim 3, Kim discloses that the filter can comprise an inlet formed in an upper circumference thereof so as to allow wash water in the tub to be introduced therethrough and a mesh 
As to claim 4, Kim discloses that the spray arms are disposed in an upward-downward direction and at the driving step, the washing pump pumps wash water to an spray arm disposed at an uppermost end, among the spray arms (see Kim Fig. 1, ref.#16 and 17 and paragraphs [0036]-[0045], [0052] where the spray arms 16 and 17 are disposed in an upward-downward direction and a the driving step, the washing pump pumps water to spray arm 16 disposed at an uppermost end among the spray arms).
As to claim 7, Kim discloses that the driving step can be performed for a predetermined driving time, the stopping step performed for a predetermined stopping time and the driving time longer than the stopping time (see Kim paragraphs [0082]-[0084]).
As to claim 8, Kim discloses that the driving step and the stopping step can be repeatedly performed (see Kim paragraphs [0053], [0094]).
As to claim 9, Kim discloses discharging the wash water stored in the sump outside (a drainage step) after repetition of the driving step and the stopping step (see Kim Fig. 8, ref. S24 and paragraph [0095]).
As to claim 10, Kim discloses a main washing process (see, e.g., Kim paragraph [0075] which includes spraying wash water through the spray arms to remove filth from an object to be washed (a washing step); and draining the wash water stored in the sump outside (a drainage step) (see Kim paragraphs [0075]-[0078]).  Kim further discloses that the main washing process can include various cycles, including pre-wash, wash, and rinsing as well as draining in between the cycles (see Kim paragraph [0073]) and thus is understood as disclosing a water-supply step being performed after a drainage step.
As to claim 11, Kim discloses that a main washing step is performed after the water supply step (read as a strong spraying step where the washing pump is driven to spray wash water through at least one of the spray arms) (see Kim paragraphs [0075]-[0076]).
As to claim 12, Kim discloses that the spray arms are disposed in an upward-downward direction and that during washing, wash water is sprayed through the spray arms, including the spray arm disposed at a lowermost end so as to spray the wash water from below to above, among the spray arms (see Kim Fig. 1, ref.#17; paragraphs [0027], [0037]-[0045], [0052]-[0053], [0075]-[0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0055511 to Kim et al. as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2009/0133719 to Park.
Kim is relied upon as discussed above with respect to the rejection of claim 2.
As to claim 5, Kim does not explicitly disclose that at the water supply step, the level of the wash water supplied to the sump is lower than the bottom of the tub.  Designation of the water supplied to the sump and water level is merely a design consideration well within the skill of one of ordinary skill in the art (see Park paragraph [0061]) and does not provide patentable significance absent secondary considerations.
As to claim 6, Kim discloses that the filter can comprise an inlet formed in an upper circumference thereof so as to allow wash water in the tub to be introduced therethrough and a mesh portion disposed at a lower part thereof so as to collect filth (see Kim Fig. 7, ref.#50, 53, 54 and h1; paragraph [0064]).  While Kim does not explicitly disclose that at the water supply step, the level of the wash water supplied to the sump is lower than a lower end of the inlet and does not exceed an upper end of the mesh portion, designation of the water supplied to the sump and water level is merely a 
As to claim 19, Kim discloses a dishwasher comprising: a tub configured to receive an object to be washer (see Kim Fig. 1, ref.#11); a plurality of spray arms configured to spray wash water into the tub (see Kim Fig. 1, ref.#16 and 17); a sump configured to collect wash water (see Kim Fig. 1, ref.#20); a filter configured to filter wash water sprayed from at least one of the spray arms and collected to the sump (see Kim Fig. 5, ref. 50, 52, 53; paragraph [0032]); and a washing pump configured to pump the wash water stored in the sump to the spray arms (see Kim paragraphs [0036]-[0045]), and a controller configured to control the washing pump and water supply wherein the controller is configured to control the water supply to supply the wash water from the external water source to the sump (see Kim paragraph [0012], [0052] and [0057]) and to intermittently drive the washing pump in order to change a level of water around the filter (see Kim paragraphs [0053], [0063]-[0069] and [0093]-[0100]).
Kim does not explicitly disclose a water supply valve configured to supply wash water from the external water source to the sump.  Use of water supply valves and the controller configured to control said water supply valves are well known in the art and does not provide patentable significance (see, e.g., Park Fig. 3, ref.#100 and 40; paragraphs [0010], [0064]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a water supply valve and controller configured to control the water supply valve in order to automate the system as is well known in the art.
As to claims 20 and 21, Kim discloses that the filter can comprise an inlet formed in an upper circumference thereof so as to allow wash water in the tub to be introduced therethrough and a mesh portion disposed at a lower part thereof so as to collect filth (see Kim Fig. 7, ref.#50, 53, 54 and h1; paragraph [0064]).  The combination of Kim and Park also discloses that the controller can be configured to control the washing pump and water supply valve to adjust the water level relative to the filter (see Kim paragraphs [0053], [0063]-[0069] and [0093]-[0100]; Park paragraphs [0010], [0064]). While Kim .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0055511 to Kim et al. as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2010/0206332 to Kim et al. (“the ‘332 application) and U.S. Patent App. Pub. No. 2009/0211600 to Steiner et al.
Kim is relied upon as discussed above with respect to the rejection of claim 11.
As to claim 13, Kim does not explicitly disclose that at the strong spraying step, the washing pump is intermittently driven to intermittently spray wash water, and a driving period of the washing pump at the strong spraying step is longer than a driving period of the washing pump at the intermittent driving step.  The ‘332 application discloses intermittently spraying water to the dishes during the main washing cycle (see the ‘332 application paragraph [0042]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include intermittently spraying wash water during the main washing cycle as disclosed by the ‘332 application in order to improve residue removal due to soaking (see the ‘332 application paragraph [0042]).
The combination of Kim and the ‘332 application does not explicitly disclose the driving period during the main washing cycle relative to the filter cleaning cycle.  Steiner discloses that t is known in the art to have the main wash phase being significantly longer than the filter cleaning break (see Steiner paragraph [0029]).

Claims 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0055511 to Kim et al. as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2006/0237048 to Weaver et al. and WO2005/089621A1 to Uz et al.
Kim is relied upon as discussed above with respect to the rejection of claim 11.
As to claims 14 and 15, Kim does not explicitly disclose that at the strong spraying step, a value of current of the washing pump is compared with a predetermined clogging determination current value and wherein the intermittent driving step is performed when a case in which the value of current of the washing pump is lower than the clogging determination current value occurs a predetermined number of times at the strong spraying step.  Weaver discloses a similar method wherein pump motor information is evaluated to determine if a filter is clogged and performing a filter cleaning step if a clog is determined (see Weaver paragraphs [0018], [0022]-[0024]) and Uz discloses that pump current is a known motor information to detect clogging (see Uz paragraphs [0016] and [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing to, at the strong spraying step, a value of current of the washing pump is compared with a predetermined clogging determination current value and wherein the intermittent driving step is performed when a case in which the value of current of the washing pump is lower than the clogging determination current value occurs a predetermined number of times at the strong spraying step as disclosed by Weaver and Uz in order to save time, energy and water (see Weaver paragraph [0028]).
As to claim 17, Kim does not explicitly disclose that at the intermittent driving step, a value of current of the washing pump is measured during a driving period of the washing pump. Weaver discloses a similar method wherein pump motor information is evaluated to determine if a filter is clogged and performing a filter cleaning step if a clog is determined (see Weaver paragraphs [0018], [0022]-[0024]) and Uz discloses that pump current is a known motor information to detect clogging and also used to determine if the filter has been cleaned and returned to normal (see Uz paragraphs [0016] .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0055511 to Kim et al. as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2006/0237052 to Picardat et al.
Kim is relied upon as discussed above with respect to the rejection of claim 11.
As to claim 16, Kim does not explicitly disclose the relative speeds of the washing pump in the strong spraying step and the intermittent driving step.  Weaver discloses that pump speed is known in the art, including adjusting pump speed based on filter cleaning (see Picardat paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use increased pump speeds in the filter cleaning in order to dedicate more water to the filter cleaning (see Picardat paragraph [0063]).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714